On Rehearing
JANVIER, Judge.
This is the second of two suits filed by Peter Dauenhauer against the City of Gret-na in his effort to prevent the City from interfering with the operation by him of his liquor establishment known as “Brown Bomber”. The other suit was decided by us today on rehearing and bears the same title as this suit but bears our docket number 20698. 93 So.2d 27. We held that the City of Gretna was justified in revoking the permit which had been granted to Dauenhauer.
In this case Dauenhauer sought an injunction to prevent the City of Gretna from interfering with the operation of his establishment. In the Twenty-Fourth Judicial District Court for the Parish of Jefferson there was judgment recalling and annulling the preliminary restraining order and refusing the permanent injunction which had been prayed for.
*34For the reasons given by us in Dauen-hauer v. City of Gretna, No. 20698 of our docket, the judgment appealed from is affirmed at the cost of petitioner.
Affirmed.
McBRIDE, J., absent, takes no part.